                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


RUTH McCOWN, individually and on              :
behalf of all others similarly situated,      :
                                              :
       Plaintiff,                             :
                                              :
vs.                                           :      CIVIL ACT. NO. 1:18-cv-374-TFM-MU
                                              :
CAPITAL PAWN OF                               :
ALABAMA, LLC,                                 :
                                              :
       Defendant.                             :

                                             ORDER

       Pending before the court is a Stipulation of Dismissal With Prejudice (Doc. 48, filed June

11, 2019) wherein Plaintiff Ruth McCown and Defendant Capital Paw of Alabama, LLC stipulate

to the dismissal of the action pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii). However, for the reasons

discussed below, the Court instead construes the document as a motion for a court order of

dismissal, pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure.

       A request to dismiss an action requires a court order and dismissal by terms the court

considers “proper” if Rule 41(a)(1) does not apply. FED. R. CIV. P. 41(a)(2). Rule 41(a)(1)(A)

allows for dismissal without a court order: (i) before the opposing party serves either an answer or

a motion for summary judgment; or (ii) if the joint stipulation of dismissal is signed by all of the

parties who have appeared.

       In the case at hand, while both Plaintiff McCown and Defendant have signed the stipulation

of dismissal, there is the question as to the purported class claims brought in the complaint and

amended complaint. Moreover, the parties do not address it in their status reports or stipulation of

dismissal. The stipulated dismissal certainly resolves the individual claims between Plaintiff

                                            Page 1 of 2
McCown and Defendant. However, as the class certification issue was never addressed, the

settlement does not (and cannot) address any purported class claims except to the extent Plaintiff

McCown can no longer be the class representative. Thus, for clarity, the Court must ensure that

there is no future confusion on this issue.

       Therefore, upon consideration of the motion (Doc. 48), it is ORDERED that it is

GRANTED as modified. All of Plaintiff McCown’s individual claims against Defendant Capital

Pawn of Alabama, LLC, are DISMISSED with prejudice, with each party to bear their own costs.

The class claims are DISMISSED without prejudice.

       DONE and ORDERED this the 12th day of June 2019.

                                               s/Terry F. Moorer
                                               TERRY F. MOORER
                                               UNITED STATES DISTRICT JUDGE




                                              Page 2 of 2
